Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after an extensive search of the prior art the examiner was unable to find a teaching of second portion of a second roller forming a nip with an outer surface of the belt with the belt contacts the first portion of the first roller where the second roller faces the first roller.  The closest prior art, see Notice of References Cited, US 2016/0313677 will be used as an example, disclose first rollers (11) having tapered portions (11a,b) and a belt (106) with a protruding portion (20a,b) facing the tapered portion (Figure 3) but do not disclose a second portion of a second roller forming a nip with an outer surface of the belt with the belt contacts the first portion of the first roller.  While rollers and belts forming a nip are old and well known in the art, the examiner found no reason to teach a second roller forming a nip with the belt where the second roller faces the first roller.  The prior art shows rollers nipping the belts, but all of the first rollers in the prior art are located generally at the opposite end of the belt relative to where a nip with a second roller would be formed.  Therefore, the examiner has found claims 1-20 allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MCCULLOUGH whose telephone number is (571)272-7805.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571)272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL MCCULLOUGH/Primary Examiner, Art Unit 3649